Title: From John Adams to John Taylor, 18 January 1815
From: Adams, John
To: Taylor, John



No. 29
Dear Sir
Quincy January 18. 1815

“Knowledge” you Say invented Alienation, and became the natural Enemy of Aristocracy. This “Invention” of “Knowledge” was not very profound or ingenious. There are hundreds in the Patent office more brilliant. The Right, Power and Authority of Alienation is essential to Property. If I own a snuff box, I can burn it in the Fire, cast it into a Salt pond crush it to attoms under a Wagon Wheel, or make a Present of it to you, which last alienation I Should prefer to all the other; or I could Sell it to a Pedlar to give it to a Beggar. But in either case of Gift or sale, would the Aristocratical Power of the snuff box, be lessened by Alienation? Should a Palatine of Poland, or a Prince of Russia, alienate his Palatinate or his Principality or his Palatinate with all the serfs attached to them, would not the Buyer derive all the Aristocratical Influence from the Purchase which the Seller alienated by the Sale? Should a Planter in Virginia Sell his clarissimum et illustrisimum et celeberrimum Locum, with his thousand Negroes to a Merchant, would not the Merchant gain the Aristocratical Influence which the Planter lost by the Transfer? Run down, Sir, through all the Ranks of society; or if you are Shocked at the Word, Ranks, Say all the Classes, Degrees, the Ladder, the theatrical benches of Society, from the first Planter and the first Merchant, to the Hog driver the Whiskey dram seller or the Scottish Pedlar, and consider whether the alienation of Lands Wharves Stores, Houses, Funded Stock, Bank Stock, Bridge Stock, Canal Stock, Turnpike Stock or even Lottery Ticketts, does not transfer the Aristocracy as well as the Property. When the thirsty Soul of an hundred Acre Man carries him to the Whiskey Shop, till he has mortgaged all his Acres, has he not transferred his Aristocracy with them? I hope these hints, Sir, have convinced you that Alienation is not an Adequate Remedy against the Aristocracy of Property. When the thirsty soul of an hundred Acre Man carries him to the Whisky shop, till he has mortgaged all his Acres, has he not transferred his Aristocracy with them? I hope these hints, Sir, have convinced you that Alienation is not an adequate Remedy against the Aristocracy of Property.
“Inhibitions upon Monopoly and Incorporation” You Say “are Remedies, for an Aristocracy founded on Paper Wealth.” And are Such “Inhibitions” your only hope against Such an Aristocracy? Have those Principles of government which We have discovered and those Institutions which We have invented, which have, established a “Moral Liberty” undiscoved and uninvented by all Nations before Us, “inhibited Monopolies, and Incorporations”? Is not every Bank a Monopoly? Are there not more Banks in the United States than ever before existed in any Nation under Heaven? Are not these Banks established by Law, upon a more Aristocratical Principle than any others under the Sun? Are there not more legal Corporations, litterary, Scientifical, Sacerdotal, Medical, Accademical Scholastic Mercantile, Manufactural, Marine, Insurance, Fire, Bridge, Canal, Turnpike &c. &c. &c. than are to be found in any known Country of the whole World? To these might be added Biblical Societies, Missionary Societies, political Conventions Caucusses and Washington Benevolent Societies, and if you will a projected Emigrant Society? And are not all these, Nurseries of Aristocracy?
If “Alienations” and “Inhibitions” fail Us, where Shall We took next for a Remedy against Aristocracy? Shall We have recourse as you have done, page 9th. to the Art of Printing? But this has not destroyed Property or Aristocracy, or Corporations or Paper Wealth, in Europe or America, or diminished the Influence of either;, on the contrary it has multiplied Aristocracy and diminished Democracy. I pray you, Sir, not to think this a Paradox. You may hereafter be convinced that it is a Serious, a Solemn and melancholly Truth.
Admit that the Press, transferred, the Pontifficate of Rome, to the Pontifficate of Henry the 8th. and to all the Subsequent Kings of England even, if you will, down to his Present Royal Highness, the Prince Regent. Admit that the Press, demolished in Some Sort the Feudal System and Sett the Serfs and Villains free. Admit that the Press demolished the Monasteries, Nunneries and religious houses. Into whose hands did all these Alienated Baronies, Monastries and religious Houses and Lands fall? Into the hands of the Democracy? into the hands of Serfs and Villains? Serfs and Villaines were the only real Democracy in those times. No. They fell into the hands of other Aristocrats, and there remain to this day, notwithstanding all the innumerable “Alienations” and transfers from Aristocrat to Democrat Aristocrat to this hour. Admit, Sir that the press produced the Reformation, as well as the dissolution of the Feudal System, and the Tenures in Mortmain; what was the Consequence?
Two hundred Years, at least of Thefts, Larcenies, Burglaries Robberies, Murders Assassinations, Such as no Period of human History has had before exhibited. The civil Wars in England, the Massacres in Ireland, the civil Wars in France, the Massacre of Saint Bartholomews Day, all proceeded from the Same Source, and So did the late French Revolution; and the Consequences are not yet ended and cannot yet be all foreseen. The real Democracy of Mankind has found very little Alteration for the better or the worse, through all these Changes. The Serfs of the Barons or the Church Lands lived as well and were as humanely treated as the Manufactures or labourers are in England France, Germany or Spain at this day. These are the real Democracy of every Nation and every Age. These, who have either no Vote at all, or at best but one Vote, are the most numerous Class in every Society. Property in Land they have none; property in goods besides their Cloaths they have very little. When the National Convention in France voted all the Negroes in St. Domingo, Martinique, Guardaloupe, St. Lucie &c free, at a breath did the poor Democracy among the Negroes gain any thing by the Change? Did they not immediately fall into the Power of Aristocrats of their own Colour? Are they more free, from Toussaint to Petion & Christophe? Do they live better? Bananas and Water, they Still enjoy, and a whole Regiment would follow a Leader, who should hold at a Salt fish to their Noses.
John Adams